Sognier, Judge.
Appellant was convicted of public drunkenness and obstruction of a police officer in the discharge of his official duty. He appeals on the general grounds. We have examined the entire record and transcript and find the evidence more than sufficient to sustain the findings of guilty. We further find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond reasonable doubt. Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.